Judgment unanimously affirmed with costs. Memorandum: Viewing the trial record in the light most favorable to plaintiff (see, Meizlik v Benderson Dev. Co., 51 AD2d 676), we find that the jury’s verdict was supported by a fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493), and that the amount awarded to plaintiff for damages did not deviate materially from what would be considered reasonable compensation for his injuries and loss of earnings (CPLR 5501 [c]). We have examined defendant’s other contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Onondaga County, Hurlbutt, J. — Negligence.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.